 



EXHIBIT 10.3

RESTRICTED SHARE UNIT AGREEMENT
ARCHSTONE-SMITH TRUST EQUITY PLAN FOR OUTSIDE TRUSTEES
Grant No. «GrantNo»

     THIS AGREEMENT, entered into as of «GrantDate» (the “Grant Date”), by and
between «FirstName» «LastName» (the “Participant”), and Archstone-Smith Trust
(the “Trust”);

WITNESSETH THAT:

     WHEREAS, the Trust maintains the Archstone-Smith Trust Equity Plan for
Outside Trustees as amended from time to time (the “Plan”), which is
incorporated into and forms a part of this Agreement; and

     WHEREAS, the Participant has been awarded a restricted share unit award
under the Plan;

     NOW, THEREFORE, IT IS AGREED, by and between the Trust and the Participant
as follows:

1.      Award. Subject to the terms of this Agreement and the Plan, the
Participant is hereby granted «TotalShares» restricted share units (the
“Units”). This Award contains the right to Dividend Equivalent Units as
described in Paragraph 3 of this Agreement.

2.      Definitions. Except where the context clearly implies or indicates the
contrary, any term used in this Agreement but not defined herein shall have the
meaning given such term in the Plan.

3.      Dividend Equivalent Units. The Participant shall be entitled to receive
“Dividend Equivalent Units” with respect to the Units, as follows:



  (a)   Annual crediting of Dividend Equivalent Units. As soon as possible after
the first day of each calendar year, the Participant shall be credited with a
number of Dividend Equivalent Units equal to (i) the amount the Committee
determines to be the average dividend yield per share of Stock for the previous
calendar year, multiplied by (ii) the number of the Participant’s outstanding
Units as of the preceding December 31 (reduced pro rata to reflect Units that
were not outstanding on the record date with respect to each dividend payment
date during such preceding calendar year).     (b)   Additional credits to
reflect dividend payments on Dividend Equivalent Units. As soon as possible
after the first day of each calendar year, the Participant shall be credited
with additional Dividend Equivalent Units equal to (i) the amount the Committee
determines to be the average dividend yield per share of Stock for the previous
calendar year, multiplied by (ii) the number of the Participant’s outstanding
Dividend Units as of the preceding December 31 (reduced pro rata to reflect
Dividend Equivalent Units that were not outstanding on each dividend payment
date during such preceding calendar year).

4.      Vesting. Subject to the terms and conditions of the Plan and this
Agreement, the Units and Dividend Equivalent Units awarded hereunder shall vest
in accordance with the following:



  (a)   The Units shall vest in one-third increments, commencing on the first
anniversary date of the Grant Date with 33.33% of the Units vesting on each of
the first, second and third anniversary dates of the Grant Date.     (b)   The
Dividend Equivalent Units credited to the Participant under Paragraph 3 shall
vest in incremental installments as of each Grant Date, beginning with the first
anniversary of the Grant Date (each a “Vesting Date”). The percentage of the
Dividend Equivalent Units which shall vest as of any Vesting Date shall be equal
to the percentage of the Participant’s Units which are vested as of such Vesting
Date.

 



--------------------------------------------------------------------------------



 



  (c)   The Units and Dividend Equivalent Units shall also vest as described in
Paragraph 9.

All Units and Dividend Equivalent Units which are not vested upon the
Participant’s Date of Termination shall be forfeited on such date. For purposes
of this Agreement, the Participant’s “Date of Termination” shall be the the day
following the last day on which the Participant serves as a Trustee.

     5.      Settlement.



  (a)   Subject to Paragraph 5 (b) below, the total number of Units and Dividend
Equivalent Units credited to the Participant that vest on a Vesting Date shall
be valued as of such Vesting Date, and settlement of the Units and Dividend
Equivalent Units shall be made as soon thereafter as practicable by transferring
to the Participant a number of whole shares of Stock equal to the number of
vested Units and Dividend Equivalent Units which vested on the Vesting Date. The
Units and Dividend Equivalent Units then being settled shall be cancelled.    
(b)   Notwithstanding the foregoing to the contrary, the Participant may elect
to defer the settlement of the Units and Dividend Equivalent Units in accordance
with the terms of the Archstone-Smith Deferred Compensation Plan (the “Deferred
Compensation Plan”).

6.      Unit Not shares of Stock. The award of Units and Dividend Equivalent
Units under this Agreement does not constitute the award of shares of Stock, and
nothing in this Agreement shall be construed to give the Participant any rights
as a shareholder of the Trust prior to settlement of a vested Award.

7.      Transferability. This Award is not transferable except as designated by
the Participant by will or by the laws of descent and distribution.

8.      Adjustment of Award. The number of Units and Dividend Equivalent Units
associated with these Units awarded pursuant to this Award may be adjusted by
the Committee in accordance with the terms of the Plan to reflect certain
transactions which affect the number, type or value of the Stock .



9.   Change in Control. In the event that, (i) a Trustee’s service is terminated
by the Trust or the successor to the Trust for reasons other than Cause
following a Change in Control of the Trust (as defined below), or (ii) the Plan
is terminated by the Trust or its successor following a Change in Control
without provision for the continuation of outstanding awards hereunder, all
awards which have not otherwise expired shall become immediately fully vested.
For purposes of the Plan, a “Change in Control” means the happening of any of
the following:



  (a)   the shareholders of the Trust approve a definitive agreement to merge
the Trust into or consolidate the Trust with another entity, sell or otherwise
dispose of all or substantially all of its assets or adopt a plan of
liquidation, provided, however, that a Change in Control shall not be deemed to
have occurred by reason of a transaction, or a substantially concurrent or
otherwise related series of transactions, upon the completion of which 50% or
more of the beneficial ownership of the voting power of the Trust, the surviving
corporation or corporation directly or indirectly controlling the Trust or the
surviving corporation, as the case may be, is held by the same persons (although
not necessarily in the same proportion) as held the beneficial ownership of the
voting power of the Trust immediately prior to the transaction or the
substantially concurrent or otherwise related series of transactions, except
that upon the completion thereof, employees or employee benefit plans of the
Trust may be a new holder of such beneficial ownership; provided, further, that
a transaction with an “Affiliate” of the Trust (as defined in the Securities
Exchange Act of 1934, as amended (the ‘Exchange Act’)) shall not be treated as a
Change in Control; or

Page 2 of 3



--------------------------------------------------------------------------------



 



  (b)   the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing 50% or more of the combined voting power of the
Trust is acquired, other than from the Trust, by any “person” as defined in
Sections 13(d) and 14(d) of the Exchange Act (other than any trustee or other
fiduciary holding securities under an employee benefit or other similar stock
plan of the Trust); or     (c)   at any time during any period of two
consecutive years, individuals who at the beginning of such period were members
of the Board cease for any reason to constitute at least a majority thereof
(unless the election, or the nomination for election by the Trust’s
shareholders, of each new trustee was approved by a vote of at least two-thirds
of the trustees still in office at the time of such election or nomination who
were trustees at the beginning of such period).

For purposes of the Plan, “Cause” shall mean, in the reasonable judgment of the
Administrator (i) the willful and continued failure by the Trustee to
substantially perform his or her duties with the Trust after written
notification by the Trust, (ii) the willful engaging by the Trustee in conduct
which is demonstrably injurious to the Trust or any Related Trust, monetarily or
otherwise, or (iii) the engaging by the Trustee in egregious misconduct
involving serious moral turpitude. For purposes hereof, no act, or failure to
act, on the Trustee’s part shall be deemed “willful” unless done, or omitted to
be done, by the Trustee not in good faith and without reasonable belief that
such action was in the best interest of the Trust or Related Company. For
purposes of this subsection, a Trustee’s service shall be deemed to be
terminated by the Trust or the successor to the Trust if the Trustee terminates
service after a material reduction in the Trustee’s annual compensation as in
effect immediately prior to the Change in Control. If, upon a Change in Control,
awards in other shares or securities are substituted for outstanding Awards
pursuant to Section 4.3, and immediately following the Change in Control the
Trustee becomes director of the entity into which the Trust merged, or the
purchaser of substantially all of the assets of the Trust, or a successor to
such entity or purchaser, the Trustee shall not be treated as having terminated
service for purposes of this Section 4.13 until such time as the Trustee
terminates service with the merged entity or purchaser (or successor), as
applicable.

10.      Plan Governs. The terms of this Agreement shall be subject to the terms
of the Plan, a copy of which may be obtained by the Participant from the office
of the Secretary of the Trust.

11.      Amendment and Termination. The Board may at any time amend or terminate
the Plan, provided that no such amendment or termination may materially
adversely affect the rights of the Participant awarded hereunder.

     IN WITNESS WHEREOF, the Participant has hereunto set his hand, and the
Trust has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

     
ARCHSTONE SMITH TRUST
  PARTICIPANT
 
   
 
   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

Page 3 of 3